In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-18-00404-CV

IN RE CHRISTOPHER JOHN CLAY                  §    Original Proceeding

                                             §    From the 16th District Court

                                             §    of Denton County (16-07061-16)

                                             §    February 12, 2019

                                             §    Opinion by Justice Gabriel

                                     JUDGMENT

      This court has considered the petition for writ of mandamus filed by relator

Christopher John Clay; the response filed by real parties in interest Cheryl Jackson,

Gary Jackson, and John Dumas; Clay’s reply; and the mandamus record, including the

supplemental record. We hold that the trial court clearly abused its discretion in part

of its November 20, 2018 order by denying Clay’s motion to strike the intervention

petition filed by the Jacksons. We conditionally and partially grant the mandamus

relief requested by Clay, directing the trial court to vacate that portion of its order and
to enter an order granting Clay’s motion to strike the Jackson’s intervention petition.

We deny Clay’s petition as it relates to his motion to strike the intervention petition

filed by Dumas.

      We vacate our December 18, 2018 order staying all trial court proceedings.

      It is further ordered that half of any incurred costs are taxed against John Clay

and half are taxed against the Jacksons, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By /s/ Lee Gabriel
                                          Justice Lee Gabriel